The opinion of the court was delivered by
Horton, C. J.:
It appears from the written agreement entered into on the 11th of November, 1885, between Stephen Gilpen and P. J. Johnson, that the crops in controversy were to be regarded and reserved as collateral security for certain notes executed by Johnson to Gilpen in payment for the land purchased by the former from the latter. Subsequently Gil-*676pen took back the land, and returned to Johnson his notes. Thereafter Johnson was not indebted to Gilpen, and, upon the uncontradicted evidence in the case, it is shown that Johnson ■owed Gilpen nothing upon the notes, or otherwise. As the debt from Johnson to Gilpen had been canceled and satisfied by the agreement of the parties, the collateral security for the payment thereof cannot be claimed by Gilpen. The debt having ceased to exist, Gilpen has no lien upon the crops for the payment thereof. The judgment will be affirmed.
All the Justices concurring.